DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-21, 24, and 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the controlled temperature environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
“A controlled temperature environment” is cited in claim 8; however, claim 9 is dependent only to claim 1. 
For the sake of compact prosecution, claim 9 will be examined as if dependent to claim 8.  The Examiner interprets this is intended from the claims and specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Napadensky (US20040187714A1).

With respect to claim 1, the prior art of Napadensky teaches a method of additive manufacturing of one or more three-dimensional objects (Fig. 2, item 32), comprising: sequentially dispensing and solidifying layers [0133-0134], the layers comprising: (i) at least one stack of model layers arranged in configured patterns corresponding to shapes of the one or more of the objects and being made of one or more modeling materials (Fig. 2, item 32 – base and stem of wineglass; [0144]); (ii) an intermediate layer surrounding said at least one stack and comprising at least a support material (Fig. 2, item 40; [0144, 0288]); (iii) a flexible overlay surrounding said intermediate layer and object (Fig. 2, item 38; [0144]); and removing the stack of model layers from the flexible overlay by application of pressure to the flexible overlay [0141, 0286-0287].  
Napadensky teaches “release constructions may not solidify or may solidify partially to provide a relatively soft layer or layers of material that may enable easy release from a printed object”, and “such `soft` release construction layers may help to remove the support construction after completion of the printing process. Removal of such support construction, which may include relatively hard layers, may be relatively easy to perform, and may be performed using little or minimal force [0289].”  This inherently meets “application of pressure”.

With respect to claim 2, Napadensky teaches said flexible overlay (Fig. 2, item 38) comprises a first predetermined combination, the first predetermined combination comprising at least one modeling material and at least one support material [0143].  
With respect to claim 5, Napadensky teaches said first intermediate layer is hydrophilic [0207-0209].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US20040187714A1).
With respect to claim 3, the prior art of Napadensky teaches said flexible overlay comprises a plurality of voxels, with voxels of modeling material interspersed with voxels of support material.  
Napadensky prima facie obviously teaches this by using printing head having a plurality of nozzles for selectively dispensing in layers [0006], mixing the interface material from each of the printing heads to control the hardness and elasticity of the construction, support, and release sections forming the three-dimensional model [0007].  
With respect to claim 10, Napadensky teaches an embodiment where a first predetermined combination comprises construction layers of the object and outer support layer shell of the group consisting of 90-100% of first interface material, with an inner layer closer to the object, a soft release layer, using only 0-10% first interface material [0054, 0266].  Napadensky teaches an increase in a percentage of said modeling material towards an outer support surface by “depositing a rigid exterior around the support construction, and depositing a release layer around the rigid construction, the release layer being between the rigid exterior and the object” [0069].
A case of prima facie obviousness exists that Napadensky teaches the claimed element at least 60% of the object’s material for the outer interface layer, as Napadensky teaches the composition of the construction layers of the object and the rigid outer support shell layer is “substantially exactly the same” [0140], interpreted as about 100%, fully within the claimed range.  See MPEP 2144.05(I).
With respect to claim 15, Napadensky teaches an embodiment providing a support structure (Fig. 5B, item 320), said support structure being outside of said flexible overlay with respect to said object (Fig. 5B, item 315; [0290]).  
The object from the rejection of claim 1, a wine glass (Fig. 2, item 32), is from a different embodiment.  If it is ultimately determined that the embodiments of Napadensky recited above are separate and distinct embodiments within Napadensky, one would find it obvious to combine these various embodiments in order to provide additional support structures to 3D print a part, if needed.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply an additional firm support piece outside of the flexible interface layers, if needed, to predictably improve the support of wine glass object (Fig. 2).  Using a firm support block beneath the overhanging cup section (Fig. 2, item 34) of the wine glass - or a similar object - would improve strength and reduce warping of the printed object.
With respect to claim 16, Napadensky teaches extracting said objects and by exposing the object to a cleaning solution.
Napadensky does not explicitly teach the time required for extracting and cleaning.
However, Napadensky teaches “fast, easy, and efficient removal of the second interface material and cleaning of the three-dimensional model from its support [0208]”.  Napadensky teaches the interface material to the product can be easily pulverized by using water [0209], and the interface materials have been chosen to have a high water diffusion rate - desirable to minimize the time needed for the water cleaning process [0219].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the extraction and cleaning processes taught by Napadensky have not been given an explicit time requirement, as the steps are described as “fast, easy, and efficient” and a minimal amount of time would be needed to complete the steps.  Further, it would be prima facie obvious a cleaning step may not be necessary if the object is separated fully from the support material in an extracting step.  The instant specification also discloses the cleaning step as an optional process step (Fig. 8, item 392).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US20040187714A1), in view of Sakai (US20170087775A1).
With respect to claims 8 and 9, Napadensky teaches removing a flexible overlay by several methods, including applying water or a water-based solution onto the object [0225-0226].
Napadensky is silent on placing said object in a controlled temperature environment for a predetermined time prior to and/or during its removal from said flexible overlay, wherein the controlled temperature environment is a controlled temperature water bath.  
However, the prior art of Sakai teaches a 3D-printed object with a support material, where the support material is dissolved away in water.  Sakai teaches the object is immersed in a water or hot water container with the water temperature controlled anywhere between 25-80°C [0135].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of immersing the object into a temperature-controlled water bath for separating support material from the object, taught by Sakai, to the separation method taught by Napadensky, which teaches water can be used effectively for support separation but provides few process details.  This would predictably improve the process of removing the supporting material from around the object by exposing the entire outer surface of the object to water, while controlling the water bath to a desired temperature to optimize support separation.  See MPEP 2143(I)(D).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US20040187714A1), in view of (www.simplify3d.com/support/articles/rafts-skirts-and-brims/, No author credited, 9/6/2016), hereinafter Simplify3D.
With respect to claim 12, Napadensky teaches 3D printing articles with surrounding interface layers with a flexible overlay.
Napadensky is silent on printing said objects on a printing tray, and providing a skirt structure around and between the flexible overlay covering each object, said objects and flexible overlay being breakably joined by skirts.  
However, the prior art of Simplify3D teaches “raft layers”, comparable to a printing tray, with the layers printed under the objects and loosely bonded for easy separation from the object after printing, usually by hand (Fig. page 3; [Pages 2-3, Rafts]).  Simplify3D teaches a skirt surrounding, but not touching, the articles that allows printing or level error detection before printing the articles [Page 3, Skirts].  This prima facie obviously teaches that the skirt uses the same nozzles, and therefore the same materials as the printed articles.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use a raft below printed objects and a skirt surrounding objects, from the 3D printing method taught by Simplify3D, to improve the similar 3D printing process taught by Napadensky in the same way.  This would allow support of the articles during printing, and easy separation after printing.
With respect to claim 13, Simplify3D implicitly teaches said skirt structures comprise a second predetermined combination of said one or more modeling materials and said support material.  Simplify3D teaches the skirt can be made using a dual extruder, so it would be prima facie obvious the skirt could comprise either of two molding material types, or a combination of the two.
With respect to claim 14, Simplify3D teaches a skirt surrounding, but not touching, the articles that allows printing or level error detection before printing the articles [Page 3, Skirts].  This prima facie obviously teaches that the skirt uses the same nozzles, and therefore the same materials as the printed articles.  Further, Napadensky teaches a rigid support/object material and a second softer support material.  
Napadensky, in view of Simplify3D, does not explicitly teach preferred material compositions for the skirt.
However, Napadensky also teaches an embodiment wherein the rigid support exterior may have a substantially similar strength and elasticity to the object [0069], making it prima facie obvious the rigid support exterior and the object could have the same, or substantially the same, predetermined material or combination of material. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing the hard outer interface layer taught by Napadensky should have similar properties to the thin and rigid skirt surrounding the object and interface layers.
A case of prima facie obviousness exists that Napadensky, in view of Simplify3D, teaches the claim 14 skirt material composition, as the Napadensky teaching interpreted to be substantially 100% the same material of the object lies fully within the claimed range where the skirt material comprises at least 90% modeling material.  See MPEP 2144.05(I).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US20040187714A1), in view of Haraszaty (US20120261848A1).
With respect to claim 17, Napadensky teaches a variety of objects created by layerwise 3D printing.
Napadensky is silent on teaching said objects are denture models.
However, the prior art of Haraszaty teaches a 3D printing method for manufacture of dentures (Fig. 10, item PRO; [0164-0165]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the denture object taught by Haraszaty in place of an object (ex: Fig. 2, wine glass), taught by Napadensky, to obtain the predictable result of a method for 3D printing dentures using the support interface layers during printing and for ease of separation as taught by Napadensky.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742